Name: Commission Regulation (EEC) No 3183/86 of 20 October 1986 amending Regulations (EEC) No 1624/76 and (EEC) No 1725/79 in respect of certain provisions on the granting of aid for skimmed-milk powder for use as feed
 Type: Regulation
 Subject Matter: processed agricultural produce;  food technology;  health;  agricultural activity;  agricultural policy
 Date Published: nan

 21 . 10 . 86 Official Journal of the European Communities No L 297/9 COMMISSION REGULATION (EEC) No 3183/86 of 20 October 1986 amending Regulations (EEC) No 1624/76 and (EEC) No 1725/79 in respect of certain provisions on the granting of aid for skimmed-milk powder for use as feed whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regula ­ tion (EEC) No 1 335/86 (2), and in particular Article 10 (3) thereof, Whereas Article 2 ( 1 ) (e) and (f) of Council Regulation (EEC) No 986/68 of 15 July 1968 laying down general rules for granting aid for skimmed milk and skimmed ­ milk powder for use as feed (3), following the amendment introduced by Regulation (EEC) No 2128/84 (4), provides for the possibility of granting aid for partly-skimmed milk and partly-skimmed milk powder ; whereas Regulation (EEC) No 2128/84 expired at the end of the 1985/86 marketing year ; Whereas Commission Regulation (EEC) No 3714/84 (^ laying down detailed rules for the granting of aid as provided for in Article 2 ( 1 ) (e) and (f) of Regulation (EEC) No 986/68 , is no longer applicable ; whereas Regulation (EEC) No 3714/84 should be repealed in the interests of clarity ; Whereas Commission Regulation (EEC) No 1624/76 (6), as last amended by Regulation (EEC) No 3812/85 Q, and Commission Regulation (EEC) No 1725/79 (8), as last amended by Regulation (EEC) No 2384/86 (9), were amended following adoption of Regulation (EEC) No 3714/84 ; whereas,, in view of the repeal of the latter Regulation, certain provisions of Regulations (EEC) No 1624/76 and (EEC) No 1725/79 should be amended ; Whereas Commission Regulation (EEC) No 2409/86 ( ,0) as amended by Regulation (EEC) No 3064/86 ("), provides for the sale of butter intended for incorporation in compound feedingstuffs, and in particular in those defined in Article 4 ( 1 ) of Regulation (EEC) No 1725/79 ; whereas, in order to make the concurrent application of the two abovementioned Regulations more effective, the provisions of Article 4 ( 1 ) (a) of Regulation (EEC) No 1725/79 should be adapted ; Article 1 Regulation (EEC) No 1624/76 is hereby amended as follows : 1 . The third paragraph of Article 1 is deleted . 2 . The second subparagraph of Article 2 (2) is replaced by the following : 'Section 106 shall indicate :  the date on which customs export formalities were completed,  the net weight of the skimmed-milk powder where the latter is not exported in an unaltered state .' 3 . The first subparagraph of Article 2 (5) is replaced by the following : '5 . The security referred to in paragraph 1 shall be released only on presentation of evidence that the quantities of skimmed-milk powder in question have been denatured or processed, within six months from the day on which the customs formalities for release for consumption were completed, in accordance with the provisions of Articles 1 to 8 of Regulation (EEC) No 1725/79 and Article 10 (2) and (3) thereof as regards checks on denaturing and processing.' Article 2 Regulation (EEC) No 1725/79 is hereby amended as follows : 1 . Article 1 is replaced by the following : 'Article 1 1 . Without prejudice to the provisions governing the special aid provided for in Article 2a (4) of Regula ­ tion (EEC) No 986/68 : (a) skimmed-milk powder may qualify for aid only after having been either denatured in accordance with Article 2 or used in the manufacture of compound feedingstuffs under the conditions laid down in Article 4 ; ') OJ No L 148 , 28 . 6 . 1968 , p . 13 . 2) OJ No L 119, 8 . 5. 1986, p . 19 . 3) -OJ No L 169, 18 . 7. 1968 , p . 4. 4) OJ No L 196, 26 . 7 . 1984, p . 6 . Ã  OJ No L 341 , 29 . 12 . 1984, p . 65 . *) OJ No L 180 , 6 . 7 . 1976, p . 9 . T) OJ No L 368 , 31 . 12. 1985, p . 3 . 8) OJ No L 199 , 7 . 8 . 1979 , p . 1 . ') OJ No L 206, 30 . 7 . 1986, p . 22. 10) OJ No L 208 , 31 . 7 . 1986, p . 29 . ") OJ No L 285, 8 . 10 . 1986, p . 11 . No L 297/ 10 Official Journal of the European Communities 21 . 10 . 86 (b) skimmed milk used in the manufacture of compound feedingstuffs may qualify for aid only if the compound feedingstuffs meet the conditions laid down in Article 4. 2 . Skimmed milk and skimmed-milk powder, when employed in accordance with paragraph 1 , may qualify for aid only if : (a) they correspond to the definitions in Article 1 of Regulation (EEC) No 986/68 , without anything having been added to them ; and (b) they have not qualified and are not likely to qualify for aid or a reduction in price by virtue of other Community provisions. 3 . Skimmed milk or skimmed-milk powder pre ­ viously incorporated in a mixture may, however, qualify for aid if the mixture is used in the manufac ­ ture of compound feedingstuffs within the meaning of Article 4 ( 1 ) and if the mixture, when so used, contains no products other than : (a) skimmed-milk powder meeting the conditions laid down in paragraph 2 and, as the case may be : (b) fat ; (c) vitamins ; (d) minerals ; (e) sucrose ; (f) anti-caking and/or fluidifying agents (maximum 0,3 %) ; (g) other liposoluble technical agents, including anti ­ oxidants and emulsifiers . 4 . The maximum moisture content of skimmed ­ milk powder, referred to in Article 1 (d) of Regulation (EEC) No 986/68 , shall be 5 % . That maximum moisture content shall apply at the stage and under the conditions laid down in Article 10 ( 1 ). In the case of a mixture within the meaning of para ­ graph 3, the moisture content shall be calculated on the basis of the non-fat content of the mixture . As regards the quantity in respect of which the mois ­ ture content exceeds 5 % , the aid shall be reduced by 1 % in respect of each additional 0,2 % of moisture .' 2 . The introductory sentence in Article 4 ( 1 ) is replaced by the following : ' 1 . Compound feedingstuffs within the meaning of Article 2 ( 1 ) (d) of Regulation (EEC) No 986/68 shall be products 3 . The following is added to Article 4 ( 1 ) (a) : 'However, where butterfat purchased under Regulation (EEC) No 2409/86 is used in the manufacture of compound feedingstuffs , the minimum non-butterfat content referred to in the second and third indents shall not apply.' 4 . Article 8 (3) first subparagraph (e) is replaced by the following : '(e) date of receipt and quantities of skimmed milk and skimmed-milk powder received in an un ­ altered state or in the form of mixtures used in the manufacture of compound feedingstuffs , together with the name and address of the supplier ;'. 5 . Article 8 (3), first subparagraph (g) is replaced by the following : '(g) date of sale of skimmed milk, skimmed-milk powder and compound feedingstuffs and the quantity sold, together with the name and address of the consignee ;'. 6 . The second subparagraph of Article 8 (3) is deleted . 7 . Article 1 0 (2) (a) is replaced by the following : '(a) they shall provide for supervision of the underta ­ kings concerned with particular regard to :  the composition of the skimmed milk and skimmed-milk powder used as such , with a view to ensuring compliance with the provi ­ sions of Article 1 (2) and (4),  the composition of mixtures used, with a view to ensuring compliance with the provisions of Article 1 (3) and (4),  the composition of the compound feeding ­ stuffs manufactured, with a view to ensuring compliance with Article 4 . Checks must establish that the following products in particular are not contained in the skimmed ­ milk powder used, whether as such or in the form of a mixture :  lucerne meal or grass meal ,  crushed cereals ,  starch or puffed starch,  crushed oilcake ,  fish meal ,  crushed oilcake and/or meal of dried and defatted rape seed,  hay meal and/or straw meal ,  products of plant origin intended for animal feed, other than those listed in the preceding indents ;'. Article 3 Regulation (EEC) No 3714/84 is hereby repealed . Article 4 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. 21 . 10 . 86 Official Journal of the European Communities No L 297/ 11 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 20 October 1986. For the Commission Frans ANDRIESSEN Vice-President